

116 HJ 63 IH: Providing for congressional disapproval of the proposed export to the United Arab Emirates, the United Kingdom of Great Britain and Northern Ireland, and the Republic of France of certain defense articles and services.
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 63IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Malinowski (for himself, Mr. Engel, Mr. Ted Lieu of California, Mr. Cicilline, Ms. Spanberger, Mr. Deutch, Ms. Omar, Mr. Allred, Mr. Keating, Mr. Sherman, Mr. Connolly, Mr. Bera, and Mr. Castro of Texas) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed export to the United Arab Emirates, the
			 United Kingdom of Great Britain and Northern Ireland, and the Republic of
			 France of certain defense articles and services.
	
 That the issuance of an export license with respect to any of the following proposed exports to the United Arab Emirates, the United Kingdom of Great Britain and Northern Ireland, or France is prohibited:
 (1)The transfer of the following defense articles, including defense services and technical data, described in license document DDTC–17–079 as designated by the Department of State pursuant to the Arms Export Control Act: The proposed transfer of 44,000 GBU–12 Paveway II Kits and the proposed transfer of 16,000 GBU–10 Paveway II Kits.
			